                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

                                                   Criminal NO. 17-20363
      v.                                           HON. ROBERT H. CLELAND

FAZULLAH KHAN,

                  Defendant.
_____________________________/

                 EX-PARTE MOTION AND ORDER ALLOWING
           DISCOVERY COORDINATOR TO BRING LAPTOP COMPUTER
                     INTO COURTHOUSE DURING TRIAL

       Defendant’s counsel, James C. Thomas, having filed this E x-Parte M otion with this

Honorable Court to allow the defense’s Discovery Coordinator / Litigation Support and

Information Technology Specialist, CHRIS ANTONE, to have access to his and other laptop

computers, for the jury trial in this matter, which trial is now rescheduled to commence on

Monday, J ul y 8, 2019, and further that his services are necessary in order to assist

counsel and the Defendant in the preparation and presentation of Defendant’s case; and the

Honorable Court being fully advised of the premises;

       IT IS HEREBY ORDERED that Discovery Coordinator / Litigation Support &

Information Technology Specialist CHRIS ANTONE shall be allowed to bring laptop

computers into the U.S Courthouse for the Eastern District of P o r t H u r o n , Michigan,

during normal business hours during the pendency of this matter.



                                                   s/Robert H. Cleland
                                                   Honorable Robert H. Cleland
                                                   U.S. District Judge
